April 18, 2008


Ms. D. Ann Comerio
Attorney at Law
The Lincoln Center
7800 IH-10 West, Suite 235
San Antonio, TX 78230
Mr. Alex M. Miller
Watts Law Firm, L.L.P.
300 Convent Street,  Suite 100
San Antonio, TX 78205

RE:   Case Number:  06-0717
      Court of Appeals Number:  04-05-00274-CV
      Trial Court Number:  2002-CI-16541

Style:      REGENT CARE CENTER OF SAN ANTONIO II, LIMITED PARTNERSHIP D/B/A
      REGENT CARE CENTER OF OAKWELL FARMS AND RCCSA II, INC.
      v.
      BARBARA HARGRAVE, INDIVIDUALLY AND AS EXECUTRIX OF THE ESTATE OF
      DOROTHY MONTGOMERY, AND VERNON LLOYD PIERCE, INDIVIDUALLY

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |